Citation Nr: 0205476	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for lumbosacral strain, to include consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from September 
1975 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO denied the 
veteran's claim seeking an increased rating in excess of 10 
percent for lumbosacral strain.  The veteran has perfected a 
timely appeal of the RO's October 1997 rating action.

This case was previously before the Board in June 1999, at 
which time it was remanded to the RO for further development.  
Such development having been completed, the case is again 
before the Board for appellate review.

In April 1999, the veteran testified at a personal hearing 
before the undersigned Member of the Board.

Finally, by a January 2001 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU rating) due to a 
service-connected disability.  In that decision, the RO 
determined that that the veteran was not eligible for a TDIU 
rating under 38 C.F.R. § 4.16(a)-(b), because he met neither 
the schedular criteria under paragraph (a), nor the criteria 
for extraschedular consideration under paragraph (b).  The 
veteran was notified of this rating decision and of his 
appellate rights in February 2001.  However, as reflected by 
the record, the veteran has not yet initiated an appeal of 
the January 2001 rating decision.  See 38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991); 38 C.F.R. § 20.304 (2001).  
Accordingly, the claim for a TDIU rating is not at this time 
properly before the Board.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain is manifested by bulging 
discs at L4-5 and L5-S1 and nerve root protrusion, with 
evidence of painful motion, and results in recurring attacks 
of pain with intermittent relief, which are productive of 
severe impairment.

2.  There is plausible evidence that the manifestations and 
symptomatology associated with the veteran's lumbosacral 
strain has caused marked interference with his employment as 
an aircraft electrician.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased rating of 40 
percent for lumbosacral strain are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 
5295 (2001).

2.  The criteria for submission of the veteran's claim for 
extra-schedular consideration of his service-connected 
lumbosacral strain under 38 C.F.R. § 3.321(b)(1) are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that because the record reflects that the RO 
has already explicitly considered the VCAA and its 
implementing regulations in readjudicating the veteran's 
claim within its September 2001 rating action, the law does 
not preclude the Board from now proceeding to adjudicate the 
veteran's claim.  Specifically, by way of the RO's rating 
decisions, statements of the case, and supplemental statement 
of the case (all issued during the pendency of this appeal), 
the veteran has been notified of the laws and regulations 
governing his claim, including notice of the VCAA and the 
reasons for the determination made regarding his claim.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claim, and he has been afforded 
an opportunity to submit information and evidence.  Moreover, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim.  Specifically, the veteran's service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  Copies of the 
veteran's private and VA treatment records and examination 
reports have likewise been obtained and associated with the 
veteran's claims folder.  In April 1999, the veteran was 
scheduled for a personal hearing before the undersigned Board 
Member.  Finally, there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal.  Under these 
circumstances, the Board finds that adjudication of the 
veteran's claim at this juncture poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Factual Background

The veteran's service medical records reflect that the 
veteran was diagnosed with lumbosacral strain during service.

By way of a May 1981 rating action, the veteran was awarded 
entitlement to service connection for chronic lumbosacral 
strain, and a zero percent (noncompensable) rating was 
assigned.  (Since the RO's May 1981 rating decision, the 
veteran's chronic lumbosacral strain disability has been 
increased to 10 percent disabling).

In July 1997 the veteran submitted a claim seeking an 
increased rating for his service-connected lumbosacral strain 
disability.  In reference to the veteran's increased rating 
claim, the RO requested and received relevant treatment 
records from the High Desert Medical Group and the Antelope 
Valley Neuroscience Medical Group.  The veteran's relevant VA 
outpatient records were also received.

The most recent outpatient treatment reports from High Desert 
Medical Group, dated from January 1997 to July 1997, reflect 
a diagnosis of chronic musculoskeletal complaints (knee, 
back, and shoulder), specifically chronic lower back and hip 
pain in January 1997.  The March 1997 entries reflect 
recurrent muscle spasms in the right lower back and chronic 
low back pain of increasing severity.  On examination, there 
was decreased range of motion on flexion with right 
paraspinal muscle tenderness at lumbar (L) 4-5 level.  The 
assessment was chronic low back pain.  In April 1997, there 
was tenderness over the right sacroiliac joint only.  The x-
ray of the lumbar spine was normal.  The diagnosis was right 
sacroiliac strain.  In May 1997, there was low back pain over 
the right sacroiliac area and there was no reported 
improvement.  The veteran had decreased range of motion and 
increased pain.  The diagnosis was right sacroiliac joint 
strain.

A consultation report from Antelope Valley Neuroscience 
Medical Group, dated in July 1997, reflects that the veteran 
recalls doing something strange to his back in 1976 and that 
his back pain has progressively worsened.  He has had flare- 
ups; however most of the time, the pain is just in the back.  
Medications were tried (narcotics and muscle relaxants) as 
well as physical therapy, but these were not able to 
completely resolve the pain.  On the day of the examination, 
the pain was, aside from in the back, also causing some pain 
shooting down into both legs to the knees, more so on the 
right side.  The June 1997 magnetic resonance image (MRI) 
showed a 4 millimeter (mm) protrusion disk at L4-5, more on 
the right side.  The veteran denied any weakness or urinary 
incontinence.  He had pain in his back, shooting down into 
both legs to the knees, more on the right side.  On 
examination, the deep tendon reflexes were 1+ and symmetric 
bilaterally.  Babinski's was downgoing.  The motor 
examination was normal.  The straight leg-raising test was 80 
degrees on the left and about 40 degrees on the right.  The 
veteran could not bend forward because of the pain in his 
back.  The tandem gait was normal.  The veteran could walk on 
his tiptoes and heels normally.  The impression was chronic 
back pain and rule out right L4-5 radiculopathy.  The 
physician recommended that an electromyograph (EMG) test of 
the right lower extremity be conducted, as well as a 
myelogram and computed axial tomography (CAT) scan to see if 
the veteran needed any surgical treatment or conservative 
treatment.  The examiner noted that the veteran was seeking 
permanent disability, and that would depend on further test 
results.

VA outpatient treatment reports dated for the period of June 
to July 1997 reflect that the veteran complained of pain with 
occasional radiation to the right hip.  It was difficult to 
work, bend, or lean because of the back pain.  A June 1997 
evaluation reflects chronic back pain, most likely muscle 
spasm.  Straight leg raising was positive secondary to back 
pain.  A July 1997 report reflects that the veteran 
complained of occasional muscle spasm in his back.  He 
medicated with Flexeril without significant improvement.  On 
examination, the back manifested slight tenderness, 
paraspinally on the right at level L3-4.  Range of motion, 
forward flexion 90/90 degrees.  Extension was 20/20 degrees.  
Lateral flexion bilaterally was 20/20 degrees.  Straight leg 
raising was negative.

The VA examination report dated in August 1997 reflects that 
the veteran had constant pain that radiated down both legs.  
The pain increased with bending, lifting, and prolonged 
sitting.  The veteran had right leg weakness with flare-ups, 
stiffness of his low back, and swelling.  Work aggravated his 
back.  He had had physical therapy without success and took 
non-steroidal antiinflammatory drugs without relief.  The 
veteran was unemployed.  On examination, there was no 
inflammation, deformity, or muscle atrophy.  There was 
tenderness and swelling. Range of motion of the back: flexion 
was 70 degrees, extension was 35 degrees, left lateral 
rotation was 50 degrees, right lateral rotation was 70 
degrees, left lateral flexion was 70 degrees, and right 
lateral flexion was 80 degrees.  There was no difference 
between active and passive range of motion.  Sensation was 
intact bilaterally.  Muscle strength was 5/5.  Reflexes were 
2+.  Straight leg raising was negative bilaterally while 
sitting.  The bone scan reflected normal hips.  The June 1997 
MRI reflected L5/S1 mild desiccation and narrowing, 3-
millimeters (mm) broad right paramedian protrusion-did not 
indent the sac.  Nudges traversing right S1 in right recess 
and slightly flattened it.  There was no stenosis.  L4/5 mild 
desiccation and narrowing, 3-4 mm right foraminal protrusion 
with 2-3 mm posterior prominence-indented the sac.  There was 
mild to moderate right "NRC" stenosis and mild reduction of 
the central canal.  The diagnosis was chronic low back pain 
with bulging discs at L4-5 and L5-S1, stenosis and 
impingement on spinal canal, and degenerative disc disease.

In April 1999 the veteran provided personal testimony 
regarding his service-connected disability.  He advised that 
since his initial back pain in service, his back has never 
stopped hurting him.  According to the veteran since his 
discharge from service, he has experienced more pain and more 
of the same type of slippages or spasms he experienced while 
in service.  The veteran indicated that the amount of spasms 
he experienced basically depended on the activity which he 
engaged in.  The veteran also advised that he first learned 
that he had a disc problem in approximately 1997.  Around 
this time, he was having constant back problems, particularly 
at the workplace.  The veteran further related that he was 
not currently taking any medication for his back condition 
because he was unemployed, and he did not have the insurance 
to pay for the medication.  In regards to walking, the 
veteran testified that depending on the pain and the 
intensity of the pain, he normally favored his right side.  
Finally the veteran testified that while physical therapy 
produced no real results regarding his back pain, acupuncture 
had dissipated some of his pain and brought him relief.

In November 1999, the RO received additional treatment 
records from the High Desert Medical Group which were dated 
in July and August 1997.  The referenced records evidence the 
veteran's aforementioned acupuncture treatment.  In regards 
to the treatment result, it was noted that the veteran was 
doing better, and his back pain was alleviated. 

An Antelope Valley Neuro-diagnostic Laboratory Report dated 
in October 1997 indicates the veteran underwent an EMG study.  
Specifically, the needle examination was performed in the 
right lower extremity.  There were no spontaneous positive 
waves, fibrilations, or fasciculations noted during the 
resting stage.  The configurations, numbers, and amplitudes 
of all motor units were within normal limits.  The 
recruitment and interference patterns were adequate.  The 
impression was that the veteran's EMG study was within normal 
limits.  

In January 2000, the veteran underwent two separate VA 
examinations.  The veteran first underwent an orthopedic 
examination.  It was noted that the veteran's claims folder 
was reviewed prior to this particular examination.  The 
veteran relayed his history of having injured his back during 
service.  The veteran also advised that he has had pain ever 
since.  In January 1997, he commenced doing aircraft work 
involving much bending over.  Consequently, the veteran's low 
back pain increased to the point where he stated that he 
could hardly walk.  According to the veteran, he was laid off 
from his job on September 16, 1998.  He had been employed as 
an aircraft electrician, and had done this type of work for 
25 years.  The veteran denied any history of having sustained 
prior back injuries.  He used the medications Ibuprofen and 
Flexeril.  At the time of his examination, the veteran 
complained of low back pain on the right side.  There was 
radiation of pain to the outer aspect of the right hip and 
into the groin.  The veteran noted some numbness and tingling 
over the right lower back region.  He also noted some 
twitching in the lower back, buttocks and down to the calf, 
which had been present for the past two years.  Finally, it 
was noted that the veteran's symptoms were aggravated by 
prolonged sitting, bending, lifting, and activities such as 
shoveling.  

Upon physical examination, the veteran stood with shoulders 
level and pelvic crests level.  The veteran's head was held 
straight, and his spinal alignment was normal.  The veteran's 
legs were straight.  His feet pointed straight ahead.  The 
veteran's walking was even, steady and heel-to-toe.  No limp 
was present.  The veteran walked well on the tiptoes and well 
on the heels.  Standing, the following ranges of spine 
(including hips) motion were measured:

							Observed	Normal

Forward Flexion					80 degrees	95 degrees
Backward extension					20 degrees	35 degrees
Bend to right						20 degrees	40 degrees
Bend to left						15 degrees	40 degrees
Rotate to right					35 degrees	35 degrees
Rotate to left						35 degrees	35 degrees

Pressure on the vertex caused the veteran no back pain.  
Bending over with the knees straight, the veteran's 
fingertips reached 7 inches from the floor and the lumbar 
lordotic curve reversed fairly into flexion.  There was no 
scoliosis.  The veteran could readily squat fully, and he got 
up easily.  There was no complaint of pain to palpation over 
the dorsal portions of the spine.  There was some complaint 
of pain to palpation of the lumbosacral interval and also 
over the right posterior iliac spine.  The veteran's muscle 
strength was normal, and sensation was undisturbed.  It was 
noted that the veteran readily came to a seated position on 
the examining table.  There was no tenderness or other 
abnormality noted in regards to the veteran's upper 
extremities.  His sensation in his upper extremities was 
intact throughout.  While seated, the veteran had a left and 
right leg straight-leg raise to 90 degrees.  His Lasegue's 
Test was negative for both the right and left leg.  The 
veteran's patellar and Achilles reflex for both the right and 
left were 2+.  No tenderness was noted in the hips, thighs, 
knees, legs, ankles or feet.  No weakness was noted in any of 
the lower extremity muscle groups, and sensation was intact 
throughout.  Anteroposterior, lateral and spot-lateral views 
were taken of the veteran's lumbar spine.  These showed good 
maintenance of all intervertebral disc spaces.  No 
abnormality was apparent in regard to the vertebral bodies or 
posterior elements.  No prominent osteophyte formation was 
visible in these films.  The impression was essentially 
negative radiographic examination of the lumbar spine.  
Diagnoses included lumbar strain and right lumbar 
radiculopathy.

At the conclusion of the veteran's orthopedic examination the 
examiner commented that the veteran's initial injury appeared 
to have been a muscular ligamentous and soft tissue injury.  
The examiner felt this then led to a gradual weakening of the 
support structures about the veteran's lower lumbar spine 
articulations.  This in turn, led to protrusion of discs as 
described on the MRI study.  The examiner indicated that the 
veteran's pain likely came from the injured muscles, 
ligaments and other supportive soft tissues, and also from 
the MRI study findings of disc protrusion and nerve root 
irritation, although no frank herniation appeared to have 
been reported.  The examiner did not find that the veteran's 
previous negative EMG study negated any of the above-
mentioned findings.  The orthopedic examiner further related 
that it was certainly within the progression of the veteran's 
back problem that he would no longer be able to continue with 
the particular type of work in which he was engaged, hence 
his having to cease working as an aircraft technician.  The 
examiner opined that the veteran's present disability was one 
which left him able to stand and walk in increments of up to 
no more than perhaps two hours in a given eight hour workday.  
The veteran complained of inability to sit for prolonged 
periods of time, but the examiner felt that he could sit in 
increments of time up to six hours in an eight-hour workday, 
as indicated by the present objective findings.  As a word of 
further explanation, the examiner indicated that veteran's 
measurements of spine motion were active motions and were 
equal to the passive motions of the spine.  They were 
accompanied by some complaint of pain, but there was no 
indication of any fatigue, incoordination, lack of endurance, 
muscle weakness or other accompanying findings.  One other 
factor was that the veteran certainly would be expected to 
have increased functional loss due to pain during flare-ups 
of his low back problem.  While it was not clear during an 
interview of the veteran how many flare-ups he in fact 
experienced, the examiner expected that over the coming 
years, there would be some gradual increase in frequency of 
flare-ups.

The veteran's second January 2000 VA examination was a 
neurological examination.  This particular examiner also 
advised that she had reviewed the veteran's claims folder in 
addition to his previous January 2000 VA orthopedic 
examination.  On motor examination, the veteran's right and 
left deltoid, biceps, leg extension, leg flexion, foot 
dorsiflexion, foot inversion and foot eversion muscle 
strength were 5/5.  The veteran's left finger abduction was 
also 5/5.  The veteran's sensation was reduced to pinprick on 
the outer aspect of the right and left foot.  His deep tendon 
reflexes for the right and left brachioradialis, triceps, and 
biceps were 2+.  The veteran's right patellar was 2+, and the 
left patellar was 1+.  The right Achilles was 1+, and the 
left Achilles was 1+.  The veteran walked without a limp, and 
he walked without a walking aid.  He was able to stand 
promptly from a seated position.  Romberg was negative.  
Lumbar spine flexion was 70/95 degrees.  Lateral bending was 
to 20/40 degrees bilaterally.  Extension was 20/35 degrees, 
and rotation was 35/40 degrees bilaterally.  There was no 
paralumbar spasm.  Range of motion was limited by pain.  
There was no weakness, fatigue or incoordination noted.  The 
impression was lumbosacral strain and lumbar radiculopathy.  
The examiner commented that the veteran's examination on this 
occasion revealed definite reflex asymmetry of the knee and 
sensory deficits, entirely consistent with L4-5 
radiculopathy.  Current findings included mildly reduced 
range of motion of the lower back, which was limited by pain.  
The examiner noted that there was no weakness, fatigue, lack 
of endurance, or incoordination noted.  The veteran's motor 
strength was intact except for right foot eversion of 4/5.  
Sensation was reduced to pinprick on the outer aspect of the 
right and left foot.  Asymmetric deep tendon reflexes were 
also noted.  According to the examiner, the veteran's 
description of his injuries, reflex findings on examination, 
the sensory findings, and the motor deficits were entirely 
consistent with the veteran's MRI findings.  There were mild 
motor deficits in the right foot, which did restrict the 
veteran's ability to walk, stand or climb; however, the 
examiner pointed out that the veteran had other limitations 
as previously noted by his orthopedic examiner.


III.  Analysis

A.  Schedular

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In this case, the veteran's disability (characterized as 
lumbosacral strain) has been rated in accordance with 
disorders of the spine.  See 38 C.F.R. § 4.71a.  According to 
the veteran's January 2000 orthopedic examiner, the veteran's 
current spine disability initially manifested as a muscular 
ligamentous and soft tissue injury, i.e. lumbosacral strain.  
The examiner felt this then led to a gradual weakening of the 
support structures about the veteran's lower lumbar spine 
articulation.  This in turn, led to bulging discs at L4-L5 
and L5-S1, mild stenosis, and mild degenerative disc disease 
as evidenced by the veteran's June 1997 MRI.  Based on these 
collective manifestations, the Board determines that the 
criteria of Diagnostic Code 5293 (which pertains to 
intervertebral disc syndrome) is for application in this 
case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding 
that the Board's choice of diagnostic code should be upheld 
so long as it is supported by an explanation and evidence).

Pursuant to Diagnostic Code 5293, a 10 percent evaluation is 
warranted when there is evidence of mild intervertebral disc 
syndrome.  A 20 percent evaluation is warranted when there is 
evidence of moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation is warranted when 
there is evidence of severe invertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is for application when the disability is 
pronounced and is manifested by persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.17a, 
Diagnostic Code 5293.
As noted at the onset of this decision, the veteran has 
contended that his current 10 percent rating evaluation does 
not adequately reflect the severity of his spine disability.  
By way of its most recent September 2001 rating action, the 
RO denied the veteran's increased rating claim on the basis 
that he failed to report for a September 2000 VA examination, 
which was scheduled in conjunction with his claim; he 
additionally did not provide any good cause as to why he 
failed to report.  See 38 C.F.R. § 3.655(a)-(b) (2001) (When 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report to such examination, or reexamination, action shall be 
taken in accordance with paragraph (b)...of this section as 
appropriate. [a]ccordingly, when a claimant fails to report 
for an examination scheduled in conjunction with...a claim for 
increase, the claim shall be denied).  Despite the RO's 
denial on the above-referenced basis, the Board observes that 
the veteran in this case previously appeared at a scheduled 
VA neurological and orthopedic examination in January 2000.  
Following a close review of the January 2000 examination 
reports, the Board has determined that both examinations have 
adequately addressed the proper rating criteria for all 
available ratings pertaining to the veteran's spine 
disability under 38 C.F.R. § 4.71a.  As such, the Board may 
proceed to evaluate the veteran's increased rating claim on 
the basis of these examinations in conjunction with the 
remainder of the evidentiary record.  See Massey v. Brown, 7 
Vet. App. 204 (1994) (rating decisions must be based on 
medical findings that relate to the applicable criteria).

Currently, based on the collective medical evidence and the 
veteran's contentions, the Board determines that the 
veteran's spine disability more nearly approximates the 
criteria for a 40 percent evaluation under Diagnostic Code 
5293, where there is evidence of severe intervertebral disc 
syndrome with recurring attacks of pain with intermittent 
relief.  Specifically, there is MRI evidence indicating the 
veteran has bulging discs at L4-5 and L5-S1.  According to 
the veteran's January 2000 orthopedic examiner, the veteran's 
pain likely came from injured muscles, ligaments and other 
supportive soft tissues in addition to MRI study findings of 
disc protrusion and nerve root irritation.  (Emphasis added).  
The veteran himself has testified that since his discharge 
from service, he has experienced more pain and more of the 
same type of slippages or spasms he experienced while in 
service.  Multiple VA outpatient treatment reports evidence 
that the veteran has sought consistent treatment for low back 
pain, particularly since he was diagnosed with bulging discs 
around 1997.  Within a July 1997 consultation report from 
Antelope Valley Neuroscience Medical Group, the veteran 
advised that his back pain has progressively worsened.  In 
January 2000, it was noted that the veteran's symptoms were 
aggravated by prolonged sitting, bending, lifting, and 
activities such as shoveling.  When the veteran commenced 
doing aircraft work involving much bending over in January 
1997, his back pain increased to the point where he could 
hardly walk.  At the onset, the veteran tried medication such 
as narcotics and muscle relaxants in addition to physical 
therapy, but these were not able to completely resolve the 
pain.  More recently, however, the veteran has undergone 
acupuncture, and he has advised that this treatment has 
dissipated some of his pain and brought him relief.  Based on 
all of the above findings and in light of the applicable 
criteria, the Board determines that the evidence of record 
more closely defines a disability picture that demonstrates 
severe intervertebral disc syndrome with recurring attacks of 
pain with intermittent relief.  Accordingly, a 40 percent 
rating for the veteran's lumbosacral strain disability, as 
evaluated under Diagnostic Code 5293, is warranted.  

An increased rating in excess of 40 percent, however, is not 
warranted because the evidence does not reflect that the 
neurological findings and other manifestations of the 
veteran's disability rise to the level of pronounced 
intervertebral disc syndrome, which is required for a 60 
percent rating under diagnostic code 5293.  For instance, 
anteroposterior, lateral, and spot-lateral views of the 
veteran's lumbar spine taken in January 2000, showed good 
maintenance of all intervertebral disc spaces.  No 
abnormality was apparent in regard to the vertebral bodies or 
posterior elements.  No prominent osteophyte formation was 
visible in these films.  The veteran's orthopedic examiner 
noted that June MRI study findings revealed no frank 
herniation.  The Board observes that while the veteran has 
been diagnosed with right lumbar radiculopathy by both his 
January 2000 orthopedic and neurological examiner, the bulk 
of the medical evidence in this case has nevertheless, 
consistently shown that the veteran's motor, sensory and 
neurological tests have been found to essentially be within 
normal limits.  In fact, these same medical data reveal that 
the veteran routinely demonstrated motor strength of 5/5 in 
most muscles with intact deep tendon reflexes and negative 
straight leg raising; and that he was able to walk on his 
heels and toes without difficulty on the majority of the 
occasions that the veteran was examined and treated for his 
back condition.  Thus, in this context, the Board is 
cognizant of the veteran's complaints of constant, recurrent 
numbness, tingling, and radiating pain down into the lower 
extremities, but finds that the veteran's contentions are 
outweighed by the probative medical evidence, which shows 
that his recurring pain symptoms and neurological findings 
are not more than severe.  See 38 C.F.R. §§ 4.40, 4.45; see 
generally Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. at 208 (discussing the Board's 
obligation to explain how pain was factored into its 
evaluation of the veteran's disability).

In rendering this decision, the Board notes that the 
veteran's lumbar spine disability may also be evaluated under 
other potentially applicable diagnostic codes.  Notably, 
however, the Board observes that the highest schedular rating 
provided under Diagnostic Code 5292 (limitation of lumbar 
spine motion), Diagnostic Code 5294 (sacro-iliac injury and 
weakness), and Diagnostic Code 5295 is 40 percent.  38 C.F.R. 
§ 4.71a.  Since the Board has already determined that a 40 
percent rating and no higher is currently warranted for the 
veteran's spine disability under Diagnostic Code 5293, 
further consideration under these diagnostic codes, which 
provide no higher than a 40 percent rating, would be futile 
and non-beneficial to the veteran.  In a similar manner, a 
higher evaluation is not warranted under either Diagnostic 
Code 5286 or 5289, in light of the fact that there is no 
medical evidence which demonstrates ankylosis of the spine, 
or of the lumbar spine in particular.  Either way, separate 
ratings under any of the above provisions would also violate 
the provisions against pyramiding.  See 38 C.F.R. § 4.68.

Finally, full consideration has been given to the requirement 
of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding 
the current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


B.  Extraschedular

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director for Compensation and Pension Service 
for consideration of an "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2000).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) Shipwash v. Brown, 
8 Vet. App. 218 (1995).

Having applied the regular schedular rating standards to the 
evidentiary record, the Board determined above that a 40 
percent evaluation and no higher, is currently warranted for 
the veteran's spine disability.  38 C.F.R. § 4.71a.  Despite 
this finding, the Board observes that the evidentiary record 
also contains indications that may subsequently render 
impractical the application of the regular schedular 
standards.  Specifically, veteran's spine disability has 
caused marked interference with his employment as an aircraft 
electrician.

During his April 1999 hearing, the veteran testified that he 
experienced constant back problems, particularly at the 
workplace.  In conjunction with physical examination of the 
veteran, it was noted that his symptoms were aggravated by, 
among other conditions, prolonged sitting and bending.  The 
veteran has indicated that his aircraft work involved a great 
deal of bending over.  As a result, his low back pain has on 
occasion, increased to the point where he stated that he 
could hardly walk.  According to the veteran he was laid off 
from his most recent job in September 1998.  In January 2000, 
his orthopedic examiner related that it was certainly within 
the progression of the veteran's back problem that he would 
no longer be able to continue with the particular type of 
work in which he was engaged, hence his having to cease 
working as an aircraft technician.  The examiner opined that 
the veteran's present disability was one, which left him able 
to stand and walk in increments of up to no more than perhaps 
two hours in a given eight hour work day.  The veteran 
complained of inability to sit for prolonged periods of time, 
but the examiner felt that he could sit in increments of time 
up to six hours in an eight hour workday.  Given the 
veteran's subjective complaints in conjunction with the 
examiner's objective medical determinations pertaining to the 
affect that the veteran's disability has on his occupation, 
the Board determines that there is plausible evidence that 
the veteran's disability has caused and may cause future 
marked interference with the veteran's employment as an 
aircraft electrician.  This being the case, the veteran's 
case is eligible for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  Therefore, 
criteria for submission of the veteran's claim for 
consideration on an extraschedular basis is in order.  See 
generally Bowling v. Principi, 15 Vet. App. 1, 10 (2001) 
(holding that the Board's decision will be reversed as a 
matter of law where there is plausible evidence that a 
claimant is eligible for consideration on an extraschedular 
basis and the Board has not relied on any affirmative 
evidence to the contrary).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 40 percent rating for a lumbosacral strain 
disability is granted.

The Board having identified plausible evidence in the record 
that the veteran's lumbosacral strain disability has caused 
marked interference with his employment as an aircraft 
electrician, the veteran's case is eligible for extra-
schedular consideration under 38 C.F.R. § 3.321(1)(b).


REMAND

As discussed above, the Board has determined that the 
veteran's case should be submitted for consideration on an 
extraschedular basis under 38 C.F.R. § 3.21(b)(1).  
However, in accordance with binding legal precedence, the 
Board may not in the first instance, assign an extraschedular 
rating.  Floyd v. Brown, 9 Vet. App. 88, 94-97 (1996) 
(holding that the Board is not authorized to assign an 
extraschedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)(1)).

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
(beginning and ending) dates of treatment 
or evaluation for all VA and non-VA 
medical providers who might possess more 
recent and additional supportive evidence 
of his claim, to include health care 
professionals who performed examinations 
for employment purposes.  After securing 
any necessary release(s) from the 
veteran, the RO should attempt to obtain 
copies of all identified records not 
currently associated with the claims 
folder.

2.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  With regards to any extended 
periods of employment, the veteran should 
be requested to provide the approximate 
dates of any time lost, sick leave used, 
and factors that may or may not have led 
to the veteran having been placed into a 
non-pay status.  The veteran's employment 
records for any extended period of 
employment should be obtained in the 
event the veteran has alleged lost time, 
sick leave used and other factors that 
may or may not have led to the veteran 
having been placed into a non-pay status.

3.  The RO should obtain, if possible, 
the veteran's vocational rehabilitation 
file in its entirety and associate it 
with the claims folder.

4.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

7.  When the above development has been 
completed, the RO should submit the 
veteran's case to the Director of 
Compensation and Pension for extra-
schedular consideration of the service-
connected lumbosacral strain under 
38 C.F.R. § 3.321(b)(1).

If the benefit sought is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and be given a reasonable opportunity to respond.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



